Citation Nr: 1455981	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right eye disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in December 2013 for further development.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board notes additional treatment records were added to the record after the case was certified and transferred to the Board.  At the July 2014 hearing, the Veteran waived initial AOJ consideration of this newly submitted evidence. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied the Veteran service connection for a right eye disability based, essentially, on the finding that there was no evidence of a current chronic right eye disability which was related to the Veteran's service.

2.  Evidence received since the September 2001 rating decision includes evidence of a chronic eye disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability, and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's cataracts, epiretinal membrane, and resolved irisitis and conjunctivitis are not causally related to active duty service, to include any injury during service.

4.  The Veteran's trigeminal neuralgia is reasonably shown to be causally related to active duty service, to include documented injury therein.

CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a right eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for right eye cataracts, epiretinal membrane, and resolved irisitis and conjunctivitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The criteria for service connection for trigeminal neuralgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  By correspondence dated in September 2010, VA notified the Veteran in accordance with Kent, and explained the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claim on appeal was readjudicated by the RO in the October 2012 statement of the case. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for a right eye disability, and identified evidence to be secured (i.e., a medical nexus opinion that relates his current right eye disability(ies) to his service).  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2) , in accordance with Bryant. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded a VA examination in March 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Application to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers."  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 2000 rating action the RO denied a service connection claim for a right eye injury.  At such time, the RO considered the Veteran's service treatment records which showed right eye treatment in 1974 for blurred vision and mild corneal edema after being struck in the eye several days prior.  The impression was mild follicular conjunctivitis.  Private treatment records showed a 1999 diagnosis of allergic conjunctivitis that resolved following treatment.  The RO determined that there no evidence of a relationship between the in-service treatment and the eye treatment over 25 years later.  The Veteran was advised of that decision in March 2000.  Due to the enactment of the VCAA, the Veteran's claim was reconsidered in a September 2001 rating decision.  At such time, the RO considered the Veteran's service treatment records and again determined that service connection for a right eye disability was not warranted.

Evidence received since the September 2001 rating consists primarily of VA and private treatment records that were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for a right eye disability were denied essentially based on a finding that the Veteran did not have a current chronic right eye disability that was related to service, for the newly associated treatment records to be material, they would have to tend to show that he now has a current chronic right eye disability.

The Board finds that most of this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claim.  Specifically, the Board notes February 2008 private treatment records showing a diagnosis of irisitis and March 2012 VA examination noting cataracts and epiretinal membrane in both eyes.  Additionally, a February 2014 VA treatment record shows the Veteran sought treatment for an itchy right eye and epiretinal membrane and a history of trauma to the right eye was noted.  An August 2014 private treatment record shows the Veteran sought treatment for sharp pain in the right eye and reported an injury in service and that his eye has hurt "off and on" since then; the provider diagnosed trigeminal neuralgia and cataracts. 

As these treatment records indicate that the Veteran has diagnosed chronic right eye disabilities, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for a right eye disability, and therefore raises a reasonable possibility of substantiating such claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."). Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a right eye disability.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran is competent to report right eye symptoms; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

It is not in dispute that the Veteran has right eye disabilities, to include cataracts, epiretinal membrane, trigeminal neuralgia, and a history of irisitis and conjunctivitis.  What the Veteran must still show to establish service connection for a right eye disability is evidence of a nexus between his current disabilities and his service and/or injury therein.

As noted above, the Veteran's STRs show that in 1974 the Veteran was hit in the right eye with a weapon and complained of pain and blurriness.  After 3 days, he still had blurriness and pain; follicular conjunctivitis was diagnosed. 

February 2008 private treatment records show the Veteran sought treatment after being hit with a strap on his truck and reported pain and sensitivity to light.  Contusion of the right eye lid and right eye irisitis was diagnosed. 

On March 2012 VA examination, the VA examiner noted diagnoses of cataracts, irisitis (resolved), conjunctivitis (resolved), and epiretinal membrane.  The examiner also noted the February 1974 in-service injury.  The examiner opined that the Veteran's cataracts, irisitis, conjunctivitis, and epiretinal membrane are not related to the injury the Veteran sustained in service as that injury had resolved. 

At the July 2014 Board hearing, the Veteran alleged that his current right eye problems are due to the documented injury in service.  He reported that he has had problems with his right eye since service and that he continues to experience pain. 


An August 2014 private treatment record shows the Veteran sought treatment for right eye symptoms which he described as sharp pains.  The Veteran reported that he was hit by a gun barrel about 30 years ago in service, still has pain, and is requesting a second opinion.  The provider noted that the Veteran reported pain "on and off" for 30 years which now occurs every day, up to three times daily.  The provider diagnosed trigeminal neuralgia noting the Veteran's transient, sharp, extreme pain in his right eye. 

The Veteran is competent to report right eye symptoms; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability like cataracts, epiretinal membrane, or irisitis, as these are internal medical processes not visible to the naked eye.  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value.

The March 2012 VA examiner's opinion that the Veteran's cataracts, epiretinal membrane, and resolved irisitis and conjunctivitis are not related to his service is probative evidence as the opinion reflects familiarity with the Veteran's medical history, cites to factual data, and includes rationale.  Accordingly, the Board finds it is persuasive.  There is no (objective) medical evidence showing that the Veteran's cataracts, epiretinal membrane, or resolved irisitis and conjunctivitis are related to service.  Thus, service connection for these disabilities is not warranted. 

The Board finds that service connection for trigeminal neuralgia is warranted.  As noted by the August 2014 private provider, the Veteran has experienced sharp pains "on and off" for 30 years since the in-service injury, and the provider diagnosed trigeminal neuralgia based on these transient, sharp, extreme pains.  Based on this August 2014 private treatment record and resolving any doubt in the Veteran's favor, service connection for trigeminal neuralgia is warranted.  38 C.F.R. § 3.102.





ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right eye disability is granted.

Service connection for trigeminal neuralgia is granted. 






______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


